BUMGARDNER, Judge,
dissenting.
I respectfully dissent. The issue is whether the question posed — “were you at all aware that people were going to pull out guns and start shooting?” — would elicit an answer tending to explain or tending to excuse the defendant’s crime. The question suggests a desired answer that would refute the existence of the intent required for murder whether as a principal in the first or second degree. Such testimony would excuse or deny guilt.
I would find the trial court properly exercised its discretion in sustaining the objection to the question posed. The defendant made no proffer to clarify his purpose or his question. Without such a timely proffer, I could not say the trial court clearly abused its discretion without recasting the evidence or putting a different twist on the question presented to the trial court. See Commonwealth v. Shifflett, 257 Va. 34, 44, 510 S.E.2d 232, 237 (1999).